                            Case 1:19-cv-03433-GHW Document 8 Filed 05/07/19 Page 1 of 1
                                           -.                                                                 111111111111111 III IIIIIIII IIIll
                                 .......                                                                                   20190419095023
AO 440 (Rev. 06/12) Summons in a Civil Action                    RETURN OF SERVICE


SERVICE OF:         SUMMONS AND COMPLAINT, CIVIL COVER SHEET
EFFECTED (1) BY ME: HANAN HAYON
TITLE:              PROCESS SERVER
                                                                                      DATE: 4/22/201912:29:15 PM




t
CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:

    Served personally upon the defendant

TD BANK N.A.

Place where served :

1701 ROUTE 70 EAST          CHERRY HILL NJ 08034
[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein . Name of person with whom the summons and complaint were left:

NALINI YARLAGABBAN
Relationship to defendant    PERSON AUTHORIZED TO ACCEPT SERVICE

Description of Person Accepting Service:

SEX:F     AGE : 51-65 HEIGHT: 5'4"-5'8"         WEIGHT: 131-160 LBS .       SKIN:RED                          HAIR:BLACK      OTHER:
                --
[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service




                                                           STATEMENT OF SERVER

TRAVEL$ _ _ __                                             SERVICES $_ _ ._                                             TOTAL$ _ _ ._


                                                           DECLARATION OF SERVER

         I declare under penalty of perjury under the la
                                      this Return of Se

DATE:_d1;J..:} 120!_!}_
                                                    SIGNATURE OF HANAN HAYON
                                                 GUARANTEED SUBPOENA SERVICE, INC .
                                                        2009 MORRIS AVENUE
                                                           UNION , NJ 07083




 ATTORNEY:        BRIAN L. BROMBERG, ESQ.
 PLAINTIFF:       RENEE JOHNSON
 DEFENDANT:       TD BANK, N.A.
 VENUE :          DISTRICT
 DOCKET:          1 19 CV 03433 GHW                                                      ,,,,,,,,, . ,...,,, ,
 COMMENT:


                                                   J'o                         f
                                                                              f f
                                                                              { \ -* -
                                                                                        ,,,,,
                                                                                   ,"'..~ ..


                                                                                        ~
                                                                                           ~;.•·
                                                                                        ....•··
                                                                                                   '.'IN MENf ,,
                                                                                              ..o.0;......... s:
                                                                                                        ..       ..,.
                                                                                                             ····... °\AAREL N MENESES
                                                                                          O 1' A R r~T~Y PUBLIC OF NEW JERSEY
                                                                                                  c,M,¥ Ccjnmission Expires Dec. 6, 2021
